Exhibit 10.1

LETTER OF CREDIT FACILITY CANCELLATION LETTER

 

To: Barclays Bank PLC as Agent

 

From: Tower Insurance Company of New York

CastlePoint Insurance Company

CastlePoint National Insurance Company

Hermitage Insurance Company

(together the “Companies”)

5 December 2013

Dear Sirs

LETTER OF CREDIT FACILITY AGREEMENT ENTERED INTO BETWEEN (1) TOWER INSURANCE
COMPANY OF NEW YORK, (2) CASTLEPOINT INSURANCE COMPANY, (3) CASTLEPOINT NATIONAL
INSURANCE COMPANY, (4) HERMITAGE INSURANCE COMPANY (5) BARCLAYS BANK PLC AND
BANK OF MONTREAL, LONDON BRANCH AS ISSUING BANKS, AND (6) BARCLAYS BANK PLC AS
AGENT AND SECURITY AGENT DATED 11 NOVEMBER 2011 AS AMENDED ON 12 MARCH 2012,
16 JULY 2012, 21 NOVEMBER 2012, AMENDED AND RESTATED ON 7 MARCH 2013 AND AMENDED
ON 2 MAY 2013 AND 22 OCTOBER 2013 (THE “FACILITY AGREEMENT”)

We refer to the Facility Agreement. Terms defined in the Facility Agreement have
the same meaning when used in this letter.

 

1. VOLUNTARY CANCELLATION

The Company hereby gives irrevocable notice to the Agent of the voluntary
cancellation of the entirety of the Facility, such cancellation to take effect
as of 5 December 2013.

 

2. CONSENT AND WAIVER OF NOTICE

By countersigning this letter, the Agent acknowledges the voluntary cancellation
of the Facility.

 

3. MISCELLANEOUS

 

3.1 This letter may be executed in counterparts all of which will, when read
together, constitute one and the same document.

 

3.2 This letter and any non-contractual obligations arising out of or in
connection with it shall be governed by English law and the parties submit to
the jurisdiction of the English courts in the terms set out in clause 34
(Jurisdiction) of the Facility Agreement.

 

1



--------------------------------------------------------------------------------

Yours faithfully For and on behalf of TOWER INSURANCE COMPANY OF NEW YORK By:  

/s/ Vito A. Nigro

Name:   Vito A. Nigro Title:   Managing Vice President and Treasurer By:  

/s/ David T. Uber

Name:   David T. Uber Title:   VP Finance For and on behalf of CASTLEPOINT
INSURANCE COMPANY By:  

/s/ Vito A. Nigro

Name:   Vito A. Nigro Title:   Managing Vice President and Treasurer By:  

/s/ David T. Uber

Name:   David T. Uber Title:   VP Finance For and on behalf of CASTLEPOINT
NATIONAL INSURANCE COMPANY By:  

/s/ Vito A. Nigro

Name:   Vito A. Nigro Title:   Managing Vice President and Treasurer By:  

/s/ David T. Uber

Name:   David T. Uber Title:   VP Finance

 

2



--------------------------------------------------------------------------------

For and on behalf of HERMITAGE INSURANCE COMPANY By:  

/s/ Vito A. Nigro

Name:   Vito A. Nigro Title:   Managing Vice President and Treasurer By:  

/s/ David T. Uber

Name:   David T. Uber Title:   VP Finance

 

We agree to the terms of this letter.

/s/ Juana Huwaidi

for and on behalf of BARCLAYS BANK PLC as Agent (acting on the instructions of
the Issuing Banks)

 

3